Exhibit 10.2

 

SAMPLE FORM OF STOCK OPTION AWARD

 

OPTION CERTIFICATE

NONQUALIFIED STOCK OPTION

(Non-Assignable)

 

            Shares

 

To Purchase Common Stock of

 

SL GREEN REALTY CORP.

 

Issued Pursuant to the

SL Green Realty Corp. 2005 Stock Option and Incentive Plan

 

THIS CERTIFIES that effective as of                              (the “Date of
Grant”),                         (the “Grantee”) was granted an option (the
“Option”) to purchase all or any part of                      fully paid and
non-assessable shares of the common stock, par value $0.01 per share (the
“Common Stock”), of SL GREEN REALTY CORP. (the “Company”), pursuant to the SL
Green Realty Corp. 2005 Stock Option and Incentive Plan, as amended from time to
time (the “Plan”) (capitalized terms used but not defined shall have the
respective meanings ascribed thereto by the Plan), at an Option price of
$         per share, upon and subject to the following terms and conditions:

 

1.                                       Expiration:  This Option shall expire
on                              .

 

2.                                       Limitations on Exercise:  This Option
may be exercised or surrendered during the Grantee’s lifetime only by the
Grantee.  This Option shall not be transferable by the Grantee otherwise than by
will or by the laws of descent and distribution, as set forth under the Plan.

 

3.                                       Vesting:  Subject to the provisions of
the Plan, this Option will first become vested and exercisable with respect to
                     shares of Common Stock covered hereby on [insert date],
with respect to an additional                     shares on [insert date], and
with respect to an additional                      shares on [insert date];
[provided that as a condition to each such vesting, the Grantee remains in
continuous employment with the Company or any of its Affiliates on such vesting
date].

 

--------------------------------------------------------------------------------


 

4.                                       Type of Option; No Dividend Equivalent
Rights:  The Option is not an “incentive stock option” as defined in Section 422
of the Internal Revenue Code of 1986, as amended.  There are no Dividend
Equivalent Rights associated with the Option.

 

5.                                       Miscellaneous:

 

(a)                                  THIS OPTION CERTIFICATE SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF MARYLAND WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT
OF LAWS.  The captions of this Option certificate are not part of the provisions
hereof and shall have no force or effect.  This Option certificate may not be
amended or modified except by a written agreement executed by the parties hereto
or their respective successors and legal representatives.  The invalidity or
unenforceability of any provision of this Option certificate shall not affect
the validity or enforceability of any other provision of this Option
certificate.

 

(b)                                 A determination of the Committee under the
Plan as to any questions which may arise with respect to the interpretation of
the provisions of the Option and of the Plan shall be final.  The Committee may
authorize and establish such rules, regulations and revisions thereof not
inconsistent with the provisions of the Plan, as it may deem advisable.  The
Committee may make such rules and regulations and establish such procedures for
the administration of this Agreement as it deems appropriate.  Without limiting
the generality of the foregoing, the Committee may interpret this Agreement,
with such interpretations to be conclusive and binding on all persons and
otherwise accorded the maximum deference permitted by law.  In the event of any
dispute or disagreement as to the interpretation of this Agreement or of any
rule, regulation or procedure, or as to any question, right or obligation
arising from or related to this Agreement, the decision of the Committee shall
be final and binding upon all persons.

 

(c)                                  All notices hereunder shall be in writing,
and if to the Company or the Committee, shall be delivered to the Board or
mailed to its principal office, addressed to the attention of the Board; and if
to the Grantee, shall be delivered personally or mailed to the Grantee at the
address appearing in the records of the Company.  Such addresses may be changed
at any time by written notice to the other party given in accordance with this
paragraph.

 

(d)                                 The failure of the Grantee or the Company to
insist upon strict compliance with any provision of this Option certificate or
the Plan, or to assert any right the Grantee or the Company, respectively, may
have under this Option certificate or the Plan, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this Option
certificate or the Plan.

 

(e)                                  Nothing in this Option certificate shall
confer on the Grantee any right to continue in the employment of the Company or
its Affiliates or interfere in any way with the right of the Company or its
Affiliates to terminate the Grantee’s employment at any time.

 

(f)                                    This Option certificate contains the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements, written or oral,

 

2

--------------------------------------------------------------------------------


 

with respect thereto[; provided, however, that, in the event of any
inconsistencies between this Agreement and the Grantee’s employment agreement
with the Company then in effect (the “Employment Agreement”), the Employment
Agreement shall control].

 

(g)                                 The Option and this Option certificate are
issued pursuant to and are subject to all of the terms and conditions of the
Plan, the terms and conditions of which are hereby incorporated as though set
forth at length, and the receipt of a copy of which the Grantee hereby
acknowledges by his receipt of this Option certificate.

 

WITNESS the seal of the Company and the signatures of its duly authorized
officers.

 

Dated:                , 200    

 

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

(SEAL)

 

 

ATTEST:

 

 

By:

 

 

 

Name:

 

Title:

 

 

ACCEPTED AND AGREED:

 

 

 

 

Name:

 

Date:

 

 

 

3

--------------------------------------------------------------------------------